Citation Nr: 0432828	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  92-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
superficial varicosities of the right leg.  

2.  Entitlement to a rating in excess of 10 percent for 
superficial varicosities of the left leg.  

3.  Entitlement to a rating in excess of 30 percent for CREST 
syndrome with bursitis of the right shoulder, 
gastroesophageal reflux disease and stomach ulcerations.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO, which, 
in pertinent part, determined that a rating in excess of 30 
percent was not warranted for CREST syndrome. It was also 
determined that ratings in excess of 10 percent for right 
calf superficial varicosities and left calf superficial 
varicosities were not warranted.  The claims have been 
remanded several times for additional development, most 
recently in June 2003.

In a November 2003 rating decision, the RO increased the 
evaluation for the service-connected superficial varicosities 
of the right calf muscles from 10 to 20 percent, effective 
June 19, 1991.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service- connected disability, VA 
is required to consider entitlement to all available ratings 
for that condition.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In that same decision, the RO continued the 10 percent rating 
for superficial varicosities of the left calf muscles, and 
continued the 30 percent rating for CREST syndrome.  

The issue of entitlement to a rating in excess of 30 percent 
for CREST syndrome with bursitis of right shoulder, 
gastroesophageal reflux disease and stomach ulcerations is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The varicose veins of the right leg are manifested by 
posterior and medial calf dilated tortuous saccular varicose 
veins which range from 1-2 to 3.5 centimeters in diameter 
from the knee down with symptoms including swelling of the 
distal lower extremity but not including stasis pigmentation, 
board-like edema, or ulceration.

2.  The varicose veins of the left leg are no more than 
moderate in degree, with varicosities of superficial veins 
below the knees and symptoms of pain and cramping on 
exertion.  The varicose veins of the left lower extremity are 
not productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
superficial varicosities of the right calf muscles have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7120 (2003) (in effect prior to and 
since January 12, 1998).

2.  The criteria for a rating in excess of 10 percent for 
superficial varicosities of the left calf muscles have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7120 (2003) (in effect prior to and 
since January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In the July 2003 letter, provided to the veteran, the veteran 
was on notice that the evidence needed to substantiate his 
claims.  He was informed that evidence that his service-
connected disabilities (varicose veins) had increased in 
severity was needed.  

In the June 2004 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

The veteran was accorded a VA general medical examination.  
He complained of progressive pain and discomfort in the lower 
extremities.  On examination there were superficial 
varicosities extending to the knee, slightly tender.  There 
was no evidence of ulceration or ischemic changes.  

The veteran was accorded VA arteries, veins examination in 
June 1994.  He complained of aching pain and nocturnal in the 
right calf.  The examination revealed rather prominent 
saphenous varicosities posterior aspect of the right calf.  
Moderate varices left lower leg.  The diagnosis was bilateral 
sphenoid varicosities, moderate.  

VA treatment records dated in April 1996 show that the 
veteran was seen with complaints of pain in the both lower 
legs.  The diagnosis was leg cramps.  

The veteran was accorded VA arteries, veins examination in 
April 1997.  He complained of severe pain, poor circulation, 
and paresthesias in the lower legs.  On examination, there 
were medium sized varicosities in the right leg calf area, 
which were quite evident in the standing position.  There 
were minimal varicosities in the left calf area.  
Paresthesias were noted in both lower extremities.  The 
diagnosis was bilateral varicose veins of the greater and 
lesser saphenous systems with circulatory discomfort and 
paresthesias.  

Private medical records dated in December 1997 show that the 
veteran was seen with complaints of pain in the right leg for 
a period of two weeks duration.  On examination the right leg 
appeared swollen, 16.4 inches and left calf was almost 16 
inches.  The diagnosis was pain and swelling of the right 
leg, could not rule out the possibility of deep vein 
thrombosis.  

Private medical records dated in March 1998 show that veteran 
was diagnosed with restless legs.  It was noted that this 
might possibly be related to a lack of circulation.  There 
was enchemal thickening of the lower extremities by arterial 
Doppler, moderate to minimal thickening of the femoral 
vessels of both extremities, which could certainly cause 
restless leg problem.  

The veteran was accorded VA arteries, veins examination in 
June 1998.  He reported that varicosities in both calves for 
years but significantly worse recently.  On examination there 
were definitely convoluted varicosities in both calves, not 
spreading into the thighs.  The diagnosis was significant 
varicosities in both legs.  

The veteran was accorded a VA joints examination in June 
1998.  It was noted that he had restless leg syndrome.  The 
examiner stated that the veteran had varicose veins of the 
calves, which were minimal and the pain was more likely from 
the ankles than calf muscles.  

The veteran was accorded a VA examination in April 2003.  On 
examination of his lower extremities, there was no edema.  
There was a varicose vein on his medial posterior right calf.  
He also had a varicose vein on his left medial calf.  Both 
were tender to palpation.  There was no evidence of stasis 
changes of the skin.  There was no ulceration.  There was no 
evidence of eczema.  The diagnosis was varicose veins worse 
on the right than the left.  

II.  Pertinent Laws and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for such rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). On 
January 12, 1998, the rating criteria for varicose veins was 
amended.  Prior to that date, varicose veins were assigned a 
rating as a unilateral or bilateral disorder, based on the 
severity of the symptoms.  Following the amendment, each leg 
was to be rated separately and then the rating combined, with 
a bilateral factor considered.  As the claim arose when the 
older rating criteria were effective, the varicose veins may 
be rated under whichever criteria are more favorable to the 
veteran.  The revised (new) criteria are clearly more 
favorable to the veteran, and were the basis for the rating 
increase already granted.  It is noted that the increase was 
made effective the date of the claim.

The veteran's service-connected varicose veins of the right 
leg were initially evaluated under 38 C.F.R. § 4.104, Code 
7120 (1997) (effective prior to January 12, 1998).  Such 
provides for a 10 percent rating for unilateral varicose 
veins that are moderate, with varicosities of superficial 
veins below the knee, with symptoms of pain or cramping on 
exertion.  A 20 percent rating is warranted for unilateral 
varicose veins that are moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. In 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation.  A 40 percent rating 
is warranted for unilateral varicose veins that are severe, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, and no involvement of the deep 
circulation.  A 50 percent disability rating is assignable 
when unilateral varicose veins are pronounced.  This requires 
the findings of a severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation under 38 
C.F.R. § 4.104, Code 7120 (effective prior to January 12, 
1998).

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Code 7120 
(2002).  Under the new version of the code, a 10 percent 
rating is warranted for varicose veins where there is 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrants a 60 percent rating.  A 100 
percent rating is assigned where there is massive board-like 
edema with constant pain at rest.  These ratings are assigned 
for each leg individually; where both legs are involved, the 
ratings should then be combined.  38 C.F.R. §§ 4.25, 4.26, 
4.104, Code 7120 (effective as of January 12, 1998).

III.  Entitlement to a rating in excess of 20 percent
for varicosities of the right calf muscles

The medical evidence of record has consistently reflected 
that there is no evidence of ulceration, skin breakdown, or 
deep vein thrombosis.  Although the veteran has voiced 
multiple complaints related to his right leg, the actual 
medical records from recent years indicate the service-
connected varicose veins of the right leg are not the source 
of the various problems of which the veteran complains.  He 
has unrelated non-service-connected ailments (e.g., restless 
leg syndrome, and right ankle disabilities) which may be the 
source of his symptoms and such non-service-connected 
conditions may not be considered in support of the claim for 
an increased rating for the service-connected condition.  38 
C.F.R. § 4.14 (2003).

The Board finds that a rating in excess of 20 percent is not 
warranted under the Diagnostic Code 7120, in effect prior to 
January 12, 1998.  Objective examinations of the veteran's 
service-connected varicose veins of the right leg have not 
shown that the veteran has varicose veins above his knee that 
range over 2 centimeters in diameter on his right leg.  While 
the reports show that the veteran suffers from edema, it does 
not show that he currently has episodes of ulceration or 
involvement of deep circulation.

The Board finds that a rating in excess of 20 percent is also 
not warranted under the Diagnostic Code 7120, in effect after 
January 12, 1998.  As noted above, the most recent 
examination report explicitly states that the veteran does 
not suffer from stasis pigmentation, eczema, or ulceration.  

The Board acknowledges the veteran's complaints of pain and 
swelling.  However, the veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the relationship between his symptoms during 
active military service and the current severity of his 
venous disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.104 with respect to the current 
severity of his venous disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

Under either the old or new rating criteria, right lower 
extremity varicose veins are no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of- the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).

IV.  Entitlement to a rating in excess of 10 percent
for varicosities of the left calf muscles

The medical evidence of record has consistently reflected 
that there is no evidence of ulceration, skin breakdown, or 
deep vein thrombosis.  Although the veteran has voiced 
multiple complaints related to his left leg, the actual 
medical records from recent years indicate the service-
connected varicose veins of the left leg are not the source 
of the various problems of which the veteran complains.  He 
has unrelated non-service-connected ailments (e.g., restless 
leg syndrome and left ankle disabilities) which may be the 
source of his symptoms, and such non-service-connected 
conditions may not be considered in support of the claim for 
an increased rating for the service-connected condition.  38 
C.F.R. § 4.14 (2003).

Considering the old rating criteria of Code 7120, objective 
examinations of the veteran's service-connected varicose 
veins of the left leg have not shown that the condition is 
moderately severe involving superficial veins above and below 
the knee, in order to meet the old criteria for an increased 
rating.  Rather, the evidence shows that the varicose veins 
of the left lower extremity are no more than moderate in 
degree, with no varicosities of superficial veins below the 
right knee and subjective symptoms of pain and cramping on 
exertion.  Such warrants a 10 percent rating for varicose 
veins of the left lower extremity under the old rating 
criteria.

Considering the new rating criteria of Code 7120, objective 
examinations do not show persistent edema that is 
incompletely relieved by elevation of the extremity, as 
required to meet the new criteria for an increased rating.  
Rather, the varicose veins of the left lower extremity have 
been manifested by no more than intermittent edema of the leg 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  Such supports the current 10 percent 
rating for varicose veins of the left leg under the new 
rating criteria.

Under either the old or new rating criteria, left lower 
extremity varicose veins are no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of- the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular shedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for 
superficial varicosities of the right leg is denied.  

Entitlement to a rating in excess of 10 percent for 
superficial varicosities of the left leg is denied.  


REMAND

The veteran's CREST syndrome with bursitis of the right 
shoulder, gastroesophageal reflux disease, and stomach 
ulcerations is currently rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6350.  As 
noted in prior remands, the Board agrees with the RO that 
Diagnostic Code (DC), Systemic Lupus Erythematosus, is the an 
appropriate code under which to evaluate CREST Syndrome by 
analogy.  

Medical treatment records reflect treatment for pulmonary, 
gastrointestinal, cardiovascular, dermatologic, and 
orthopedic symptomatology, to include a rash on the head 
associated with scleroderma, dysphagia, chronic obstructive 
pulmonary disease (COPD) with restrictive features, 
polyarthralgias, Raynaud's syndrome, and generalized 
inflammation and crepitus of multiple joints.  Under DC 6350, 
multiple system involvement can each be rated separately, 
rather than a single evaluation, if a higher rating would 
result.  38 C.F.R. § 4.20, 4.88b, DC 6350 (2003).  In light 
of the veteran's manifestations of CREST Syndrome, 
consideration of all applicable codes and assignment of 
degree of impairment must be accomplished in order to avoid 
an undue prejudice to the appellant.

The record reflects that the appellant was afforded VA 
examinations in 1994, 1996, 1997, and 2003 in an attempt to 
determine the severity of his service-connected CREST 
Syndrome (and its various components).  In reviewing those 
reports, the Board found such examinations were inadequate to 
evaluate the disorder on appeal. 

In this regard, the examinations have indicated that the 
obstructive lung disease, Raynaud's syndrome (both hands), 
arthralgias (migratory), biliary cirrhosis, gastrointestinal 
esophageal reflux disease, gastritis, and bursitis of the 
right shoulder are related to the CREST syndrome.  In this 
regard, the Board has notes that the most recent examination 
revealed that the veteran had been evaluated at the 
University of Alabama Birmingham (UAB) for liver pathology.  
It is noted that liver pathology may be part of the CREST 
syndrome.  Those records were not available to the examiner, 
nor have they otherwise been obtained for appellate review.  
Further, it is not clear that motion of all affected joints 
have been set forth.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran, 
with the assistance of his representative 
as needed, to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals, or treatment 
centers (private, VA or military) for his 
service connected disability not already 
associated with the claims file, 
including but not limited to any current 
treatment records for CREST Syndrome.  
Specifically, the records of liver 
studies at the UAB medical center should 
be requested with the appellant's 
assistance as indicated.  After securing 
the necessary release, the RO should 
obtain these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  

2.  The appellant should be examined by 
VA examinations to include specialists as 
needed to determine, primarily, a 
rheumatology, as well as an orthopedic, 
cardiovascular, respiratory, 
gastrointestinal, renal, and 
dermatological symptoms and findings.  
Specifically these studies should 
determine the nature and severity of all 
systemic manifestations of his service- 
connected CREST Syndrome.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

The examiners are requested to review the 
entire claims folder, including all 
previous objective findings and 
diagnoses.  Then, the examiners are 
requested to determine the nature, 
severity and etiology of all disorders 
found, whether CREST Syndrome related or 
otherwise.  It is crucial that the 
symptoms related to and caused by CREST 
syndrome be specifically set forth.  
Specifically, the examiners are requested 
to determine whether reported 
symptomatology and current clinical 
findings are part and parcel of the 
service-connected CREST Syndrome, or 
otherwise, and an opinion as to the 
degree of functional impairment 
associated therewith with each symptom or 
disorder should be provided.  All 
appropriate testing should be performed 
and all clinical findings should be 
reported in detail.  Due to the 
complexity of diagnosing CREST Syndrome, 
the examiners are requested to completely 
summarize the relevant history, including 
relevant treatment and previous 
diagnoses, as well as all current 
objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  A history of activity and 
the frequency thereof should also be 
ascertained to the extent possible.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



